Citation Nr: 1011979	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to July 
1959. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran does not currently have a right ear hearing 
loss disability for VA disability compensation purposes.

2.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current left ear hearing loss.

3.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The May 2007 letter also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available post-treatment 
records have been secured.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in July 2008.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate audiological 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran, through his representative, 
VA failed to meet the guidelines in adjudicating claims for 
hearing loss and tinnitus.  See Informal Hearing 
Presentation, dated February 2010.  No specific defect was 
identified.  Indeed, neither he nor his representative have 
contended that the July 2008 VA examination is inadequate.  
In any event, the Board has reviewed Training Letter 09-05 
and observes that, in compliance with the letter, the 
examiner did in fact identify the evidence she considered as 
well as the Veteran's contentions and provided an opinion 
that addressed the question of whether or not the Veteran's 
hearing loss and tinnitus were related to his active, to 
include his purported in service noise exposure.  Thus, the 
duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus related to his military 
service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
July 2008 VA audiology examination report noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
35
LEFT
15
15
30
35
50

Speech recognition scores were 96 percent in the right ear 
and 98 percent in the left ear.  The examiner noted diagnoses 
of normal to moderate high frequency sensorineural hearing 
loss in the right ear, and normal to moderately severe high 
frequency sensorineural hearing loss in the left ear.  The 
examiner also noted the Veteran's report of constant, 
centralized "hissing" tinnitus. 

There are no other post-service medical records in the claims 
folder.  

Based on the evidence, the Board finds that Hickson element 
(1) is not met as to right eat hearing loss because the 
Veteran has not been shown to have a hearing loss disability 
in the right ear that meets the standards of 38 C.F.R. § 
3.385.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "The Board fully recognizes that the Veteran is 
competent to state that he presently experiences hearing 
loss.  However, the question of whether his hearing loss 
rises to the level to show hearing loss for VA purposes under 
38 C.F.R. § 3.385 is well beyond the level of his competence.  
See 38 C.F.R. § 4.85(a) (2009) (an examination for hearing 
impairment for VA purposes must be conducted by a state 
licensed audiologist).  Thus, in the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for right ear hearing loss is not warranted. 

As to left ear hearing loss, the Board finds that the 
evidence reflects current disability in accordance with the 
standards of 38 C.F.R. § 3.385.  Also, there is current 
evidence of tinnitus.  Hickson element (1) is accordingly met 
as to left ear hearing loss and tinnitus.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the medical reports does not reveal diagnoses or 
complaints of either left ear hearing loss and/or tinnitus in 
service.  The examination report at service discharge noted 
15/15 on whispered voice testing.  There is also no evidence 
of left ear hearing loss within the one year presumptive 
period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Accordingly, Hickson element (2) is not met with respect to 
disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that he was exposed to extremely loud 
noise from weapons while on a missile cruiser during service.  
The Veteran's DD 214 shows that he worked as a radio 
electrician and served on board the U.S.S. Boston during 
service.  Without deciding whether the Veteran's in-service 
occupation is consistent with hazardous noise exposure, the 
Board finds that the Veteran is competent to describe the 
nature and extent of his in-service noise exposure.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (emphasizing that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge).  
Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's left ear hearing loss and tinnitus, and 
his military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the 
Veteran, the July 2008 VA examiner noted that the Veteran's 
current left ear hearing loss and tinnitus were not at least 
as likely as not related to military service, to include his 
alleged history of noise exposure.  The examiner based her 
opinion on the Veteran's 31 year civilian history of daily 
noise exposure working on the production line at McDonnell-
Douglas, the lack of direct exposure to military noise, the 
lack of qualifying hearing loss of the right ear, and the 
lack of evidence of complaints of hearing loss and/or 
tinnitus in the claims folder.  The examiner did acknowledge 
the Veteran's occasional and indirect exposure during 
training maneuvers onboard ship during service.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  See 38 
U.S.C.A. § 5107(a) (it is a claimant's responsibility to 
support a claim for VA benefits).

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current left ear hearing loss and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As to the Veteran's assertions that he has had his 
disabilities since service, the Board notes the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, there is no 
indication of left ear hearing loss and/or tinnitus in the 
record until the July 2008 VA examination report.   The first 
indication of the Veteran's disabilities was not until 49 
years after service.  In the interim, there were no 
complaints of, or treatment for, left ear hearing loss or 
tinnitus.  In any case, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claims fail on this basis.



In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


